DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       VATESHEA ANORA CURE,
                             Appellant,

                                     v.

                        LAGO FUNDING CORP.,
                              Appellee.

                               No. 4D21-3555

                           [November 17, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert W. Lee, Judge; L.T. Case No. COCE21-050755.

   Vateshea Anora Cure, Pembroke Pines, pro se.

   Amanda C. Rolfe of Rolfe & Lobello, P.A., Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.